Citation Nr: 1314454	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  10-19 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to February 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Ft. Harrison, Montana.  

The Veteran's claim of service connection for a psychiatric disorder was previously denied by the Board in a July 2005 decision, which was upheld by the U.S. Court of Appeals for Veterans Claims in May 2007.  During the pendency of the current appeal, the RO in an April 2010 statement of the case, reopened the claim and decided it on the merits.  Irrespective of the RO's actions during the course of this appeal, the Board has a jurisdictional responsibility to determine whether a previously denied claim is properly reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the claim has necessarily been restyled as one for which new and material evidence is required to reopen the claim of service connection, as noted on the first page of this document. 

The Veteran's requests for hearings (Central Office and videoconference) before a Veterans Law Judge were withdrawn by him in writing in August 2010 and July 2011.   


FINDING OF FACT

According to the Social Security Administration, the Veteran died in March 2013, before a decision by the Board was promulgated on the appeal.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in March 2013, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g). 

As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder. 

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive the Veteran's death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110- 3889, § 212, 112 Stat. 4145, 4151 (2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal of the claim of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a psychiatric disorder, claimed as posttraumatic stress disorder, is dismissed.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


